Citation Nr: 0822809	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-23 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The veteran served on active duty from June 1985 to March 
1988, January 2003      to May 2003, and December 2003 to 
March 2005, including from March 2004 to February 2005 in the 
Persian Gulf in support of Operation Iraqi Freedom.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a December 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, which denied entitlement to the 
benefits sought.


FINDINGS OF FACT

1.  The veteran did not sustain tinnitus during or as a 
result of active duty service. 

2.  The veteran did not sustain left ear hearing loss during 
or as a result of active duty service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for 
tinnitus are not approximated. 38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107(b)  (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2007).

2. The criteria for a grant of service connection for left 
ear hearing are not approximated. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107(b) (West 2002 &  Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), was signed into law effective November 9, 
2000, and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In accordance with the comprehensive notice criteria 
specified above, the veteran has been properly apprised of 
these requirements as they pertain to the appellate 
disposition of his claims. See Bernard v. Brown, 4 Vet. App. 
384 (1993). The veteran has been provided VCAA correspondence 
dated from between April 2005 and September 2005 that 
addressed each element of satisfactory notice set forth under 
the Pelegrini II decision. This correspondence explained to 
the veteran the joint obligation between VA and himself to 
obtain evidence relevant to the disposition of his claim, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records, and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). A 
July 2006 statement of the case explained the applicable 
legal criteria to establish entitlement to the benefit 
sought. Furthermore, a March 2006 letter provided detailed 
notice concerning both the disability rating and effective 
date elements of the claim.  

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court       in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this 
instance,  the correspondence explaining the general 
provisions of the duty to notify and assist was sent prior to 
the December 2005 rating decision on appeal. The March 2006 
letter pertaining to the holding in Dingess/Hartman meanwhile 
did not meet         the standard for timely notice. 
Nonetheless, the veteran had a time period of several months 
within which to respond with additional evidence, before the 
issuance of  the July 2006 statement of the case continuing 
the denial of his claim. Thus, notwithstanding any error in 
timing of notice, the veteran still has had the full 
opportunity to participate in the adjudication of the claim. 
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran, including 
obtaining service treatment records, available service 
personnel records, and records of VA outpatient treatment. 
The veteran has been afforded a VA examination in connection 
with his claim. See McClendon v. Nicholson, 20 Vet. App. 79, 
83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

A hearing at the RO before a Decision Review Officer (DRO) 
was scheduled in August 2006 in accordance with the veteran's 
request, for which he did not appear. He did not attempt to 
reschedule the date of this hearing, and thus his hearing 
request is presumed to be withdrawn. As such, the record as 
it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claims being decided herein have been properly developed and 
that no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.                
That is to say, "the record has been fully developed," and 
it is "difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim." Conway 
v. Principi, 353 F.3d. 1369 (Fed. Cir. 2004). Accordingly, 
the Board will adjudicate the claims on the merits.


Analysis of the Claims

The veteran contends that he has hearing loss of the left ear 
and tinnitus that were incurred during military service. 
Because the medical evidence preponderates against claims, 
the appeal will be denied. 

Service connection may be granted for any current disability 
for which it is established was caused by a disease or injury 
incurred or aggravated during active duty service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R.         
§ 3.303(a) (2007).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. This presumption is rebuttable by 
probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R.    §§ 3.307, 3.309. In an October 4, 
1995, opinion, VA's Under Secretary for Health determined 
that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

For purposes of establishing entitlement to VA disability 
compensation, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2007).

The veteran initially had active duty service from June 1985 
to March 1988.

His personnel file indicates a continuing period of reserve 
duty in the Army National Guard in various locations in Maine 
between December 1988 and         July 2002; and active duty 
from January 2003 to May 2003. He had additional active duty 
service in the Army National Guard from December 2003 to 
March 2005, including between March 2004 and February 2005 in 
support of Operation Iraqi Freedom.    

In a March 1992 medical history questionnaire, the veteran 
then denied having or ever having had "ear . . . trouble," 
and reported that he was in "good health." There was no 
mention of hearing loss or tinnitus symptoms or findings by 
the veteran, or by the military medical examiner.  

The service treatment history indicates through a January 
2005 memorandum that some records appeared to have been 
missing, including two prior annual medical certificates, an 
enlistment physical (for the period of service commencing in 
December 2003) and the last two period physicals prior to a 
right shoulder injury.  

A report of a December 2002 private audiological evaluation, 
states that the veteran presented with a history of sudden 
left-sided hearing impairment.  Approximately two-months 
previously he had noticed a sudden decline in hearing acuity 
for the left ear. Associated dizziness was denied, however he 
did report constant tinnitus in the left ear. It was further 
indicated that audiological testing in October 2002 had 
revealed a moderate low frequency sensorineural hearing loss 
for the left ear and a high frequency sensorineural hearing 
loss bilaterally. The test results overall suggested cochlear 
involvement for the left ear. The impression was asymmetric 
essentially sensorineural hearing loss.

Critical to the Board's disposition of this matter with 
regard to the tinnitus claim, in a May 2003 medical history 
questionnaire (i.e., generated towards the end of his  period 
of active military duty from January to May 2003) the veteran 
specifically denied then having, or having developed during 
his period of active service
There is also on file a November 2003 medical evaluation 
report stating that the veteran had sustained a recent change 
in left ear hearing. As a result, his PULHES profile was 
adjusted from 1 to 2 under the category of hearing. [PULHES 
refers to the six categories into which a physical profile is 
divided. The P stands for physical capacity or stamina; the U 
for upper extremities; the L for lower extremities; the H for 
hearing and ear; the E for eyes; and the S stands for 
psychiatric. The number 1 indicates that an individual 
possesses a high level of medical fitness and, consequently 
is medically fit for any military assignment.] A March 2005 
separation audiogram report indicates the following puretone 
thresholds, in decibels, on audiological evaluation:




HERTZ



500
1000
2000
3000
4000
LEFT
50
30
10
40
35

A medical history questionnaire the veteran completed upon 
separation from service indicates his reported history of 
loud noise exposure therein.

The veteran underwent VA examination by an audiologist in 
August 2005,                  on which he reported not 
hearing well in the left ear, with some diminished auditory 
acuity on the right side. He identified the pertinent service 
history as between December 2003 and March 2005, and stated 
he had in-service noise exposure due to proximity to mortar 
rounds that fell near where he was stationed, gunfire, and 
heavy equipment. He described occupational noise exposure 
other than during service of having been a certified firearms 
instructor, and recreational noise exposure due to hunting, 
and target shooting. He further described tinnitus, constant, 
and unilateral on the left side, with an onset over the past 
three years. A comment on the examination report described 
the etiology of tinnitus as unknown. 

On audiological evaluation pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
60
20
20
45
25

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.
The examiner provided a diagnosis of moderate to mild mixed 
hearing loss in the right ear at 3000 and 4000 Hertz, and 
moderately severe left ear hearing loss at   500 Hertz, with 
mild hearing loss at 4000 Hertz.  

As noted in a November 2005 supplemental statement, the VA 
examiner initially indicated her review of the claims file. 
The examiner observed that on review         of service 
documentation in connection with the veteran's service from        
December 2003 to March 2005, an audiogram could not be found 
close to the entrance date, however, a report from an outside 
clinic dated in December 2002  was available. In comparison 
of that report to the separation audiogram dated March 2005, 
there was a 15 decibel change noted in the right ear at 3000 
Hertz (threshold became poorer). Only this frequency was 
noted to have a poorer threshold. It was considered unknown 
whether or not this change occurred before  or after entering 
service in 2003. Thresholds for the left ear were not taken 
into consideration as the left ear showed a mixed loss in 
2002 and still did more recently. The veteran reported 
exposure to excessive noise while on active duty, however 
tinnitus was unilateral (left ear) and was previously noted 
in December 2002 (prior to active duty as a quartermaster 
officer). The VA examiner expressed the viewpoint that it was 
less likely as not that the veteran's hearing loss and 
tinnitus were related to military service.


A.	Tinnitus

After careful consideration of all of the evidence of record, 
the Board presently denies entitlement to service connection 
for tinnitus. 

Firstly, that in March 1992 there were no complaints or 
findings related to hearing difficulties suggests that the 
veteran was not then experiencing tinnitus symptoms. However, 
in August 2005, the veteran's report of then-present tinnitus 
which he indicated had been present for three years would 
then indicate that its onset was at some point in 2002 - 
after the veteran's initial period of active duty but clearly 
prior to his second period of active service. 

Further, the December 2002 audiological report of record, 
which indicated that the veteran reported "constant 
tinnitus" is highly probative evidence that the veteran's 
tinnitus began at some point after his initial period of 
active service, but prior to his second, without linkage to 
military service. As opposed to his current contention raised 
during the course of an attempt to gain compensation, the 
December 2002 report was generated with a view towards 
diagnosis and treatment of a medical condition, and is 
therefore of increased probative value.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Finally, upon review of the claims folder and all available 
evidence, a VA health care professional indicated that the 
etiology of the veteran's disorder was not likely that of 
military service. 

There is therefore no competent evidence that links tinnitus 
to any incident of active service, and the claim is therefore 
denied.


B.	Hearing Loss

After careful consideration of the evidence of record in 
light of the applicable law, the Board will deny the appeal. 

Firstly, there is competent post-service evidence of left ear 
hearing loss sufficient to meet the objective standard for a 
current disability for   VA purposes, as set forth on the 
August 2005 audiological examination report. See 38 C.F.R. § 
3.385. The record must further establish by competent 
evidence  that this condition is attributable to service.            

In this regard, the provisions on presumptive service 
connection pertaining to chronic diseases do not require a 
finding of in-service incurrence in this instance.  As 
indicated, sensorineural hearing loss may be considered a 
chronic illness for purposes of application of 38 C.F.R. § 
3.309(a). 

The August 2005 VA examination that formally diagnosed a left 
ear hearing loss disorder was dated from within a few months 
of separation from service. Assuming  that hearing loss 
manifested to a compensable level, the report on its face 
corresponds to the time limit and degree of severity 
consistent with presumptive service connection. However, 
there is detailed and probative evidence that the veteran 
first manifested hearing loss in some form in October 2002, 
given the December 2002 private audiologist's report to the 
same effect. Significantly, also, the August 2005 examination 
determined that this condition was not likely incurred in 
service, and as discussed further below there is considerable 
probative value underlying that opinion. This constitutes 
significant evidence to the contrary with respect to initial 
occurrence post-service. 38 C.F.R. 3.307(d). There is thus a 
reasonable basis to find that left ear hearing loss cannot be 
presumed incurred in service. See 38 C.F.R. §§ 3.307, 3.309.

The additional competent and probative evidence of regard 
pertaining to                     the etiology of left ear 
hearing loss, is likewise unfavorable to the veteran's claim. 
As noted in the November 2005 supplemental opinion, the 
August 2005 VA examiner has concluded that this claimed 
disorder less likely than not originated during service. This 
opinion was provided in connection with a thorough review of 
service treatment, and post treatment history. See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (the factors for 
assessing the probative value of an opinion on the question 
of medical nexus include the physician's access to the claims 
file and the thoroughness of the opinion). The stated 
rationale further expressly encompassed review of the 
documented medical history, as well as the veteran's 
competent assertions of in-service noise exposure, which are 
to be considered in adjudicating claims for service 
connection for hearing loss. See e.g., Hensley v. Brown, 5 
Vet. App. 155, 158 (1993). The opinion provided also 
incorporated review of the history of sources of noise 
exposure unrelated to service, as well as records suggesting 
cochlear impairment as other potential causes of hearing 
impairment. There is not any opinion to the contrary of 
record. 

Further, the December 2002 private audiological evaluation 
noted the veteran's statement that his hearing loss had an 
onset two-months previously, which would appear to place the 
onset of many of his symptoms before the period of service 
under consideration. 

In summary, as the weight of the medical evidence is against 
the finding of a medical relationship between left ear 
hearing loss and service, the comprehensive criteria for 
service connection for this claimed disorder are not met.

For these reasons, the claim of entitlement to service 
connection for left ear         hearing loss is denied. As 
the preponderance of the evidence is against this claim,                  
the benefit-of-the-doubt-doctrine is not applicable. See 38 
U.S.C.A. § 5107(b);      38 C.F.R. § 3.102. See also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for tinnitus is denied.

Service connection for left ear hearing loss is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


